Title: Thomas Jefferson to John Benson, 5 March 1809
From: Jefferson, Thomas
To: Benson, John


          Sir  Washington Mar. 5. 09.
            I recieved last night your favor of the 3d and am very sensible of the kind wishes of my friends at Fredericksbg that I should pass a day with them on my return home. at any other season I should have done this with great pleasure; but we have such terrible information of the impassable state of the roads that I dare not attempt it. the route I go is by cross roads altogether, not cut by waggons, & 20. miles nearer than by Fredericksburg. I shall have a Caravan also on the road, ahead of me, which, in case of any casualty I might overtake & rescue relieve. I must pray you therefore to make my thanks acceptable to my friends, and to tender them and accept for yourself the assurances of my esteem & respect.
          
            Th:
            Jefferson
        